Citation Nr: 0327645	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-00 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the veteran's service-
connected left knee disorder.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

The veteran's appeal also initially included the issue of 
entitlement to an increased evaluation for a left knee 
disorder.  During the pendency of this appeal, beginning in a 
December 1997 Supplemental Statement of the Case, this issue 
was expanded to include consideration of entitlement to TDIU.  
In the December 2002 Supplemental Statement of the Case, 
these two matters were treated as separate issues, but, in a 
December 2002 submission, the veteran withdrew the claim of 
entitlement to an increased evaluation for a left knee 
disorder.  In a memorandum from the same month, an RO officer 
noted that, from a technical standpoint, the veteran did not 
complete an appeal of the TDIU issue; however, as this was an 
error "on our part," the RO determined that this issue was, 
in fact, on appeal.  The Board concurs as to this matter and 
has addressed the claim accordingly.



REMAND

With regard to the veteran's claim of entitlement to TDIU, 
the Board observes that service connection is in effect for 
status post torn ligament repair of the left knee (30 
percent), degenerative joint disease of the left knee (10 
percent), and degenerative arthritis of the right knee (10 
percent).  The veteran, however, has not been examined since 
February 1998for the express purpose of determining whether 
these disorders preclude substantially gainful employment, 
and the results from that examination are too remote in time 
to provide an adequate basis for a decision.  Accordingly, a 
new examination is needed.

Additionally, under 38 U.S.C.A. § 5103(a) (West 2002), the 
VA, upon receiving a complete or substantially complete 
application, must notify the claimant or the claimant's 
representative of any information, as well as any medical or 
lay evidence, not previously provided to the VA that is 
necessary to substantiate the claim.  When the VA gives such 
notice, 38 U.S.C.A. § 5103(b)(1) prescribes that, if such 
information or evidence is not received by the VA within one 
year from the date of the notification, no benefit may be 
paid or furnished by reason of the claimant's application.

The implementing regulation, 38 C.F.R. § 3.159(b)(1) (2003), 
also concerns the VA's duty to notify claimants of the 
necessary information and evidence pursuant to 38 U.S.C.A. § 
5103.  With respect to the time limitation, that regulation 
repeats the statutory language stating that "[i]f VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application."  The regulation, however, also sets forth the 
following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  As such, the Federal Circuit 
reached a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day response period provided in § 3.159(b)(1) was misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In this case, the RO notified the veteran of the noted 30-day 
period in a June 2003 letter, while at the same time 
indicating that he had one year to submit new evidence.  
Without an express waiver of the one year period, however, 
the RO certified the veteran's appeal approximately three 
months thereafter.  These actions are inconsistent with the 
holding in DAV and 38 U.S.C.A. § 5103(b)(1).  Therefore, as 
this case is being remanded for other reasons, the RO must 
take this opportunity to not only inform the veteran that a 
full year is allowed to respond to a VCAA notice but also 
allow him the full year to reply.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claims, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  In 
issuing this letter, the RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  See also 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Then, the RO should provide the 
veteran with a VA orthopedic examination 
to address the nature and extent of his 
left and right knee disorders.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  Based on the 
examination results and the claims file 
review, the examiner must provide an 
opinion as to whether the veteran's 
service-connected left and right knee 
disorders, in and of themselves, are of 
such severity as to preclude 
substantially gainful employment.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

3.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for a psychiatric 
disorder, to include as secondary to the 
service-connected left knee disorder; and 
entitlement to TDIU.  If the 
determination of one or both of these 
claims remains unfavorable to the 
veteran, the RO should furnish him with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board. 

The purpose of this REMAND is to obtain additional 
development and ensure full compliance with the VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


